Citation Nr: 0033544	
Decision Date: 12/22/00    Archive Date: 01/03/01

DOCKET NO.  99-15 994A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date prior to July 8, 1997 for 
the grant of a total disability evaluation based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to June 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California.

During the pendency of this appeal, the RO continued 
development on the veteran's claims of entitlement to 
increased evaluations for low back strain and residuals of a 
fracture of the right ring finger, which had been the subject 
of a March 1997 Board remand.  However, in his July 1999 
Notice of Disagreement, the veteran indicated that he wanted 
to withdraw the two increased evaluation claims from 
appellate status.  See 38 C.F.R. § 20.204 (2000).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  There is no indication from the claims file that the 
veteran initiated a claim of entitlement to TDIU prior to 
July 8, 1997.

3.  October 29, 1996, the date a statement from a VA 
psychologist indicates that the veteran was unable to work 
due to service-connected disabilities, is the date the 
veteran's service-connected disabilities had increased to 
warrant a TDIU. 


CONCLUSION OF LAW

The criteria for an effective date of October 29, 1996 for 
the grant of entitlement to TDIU have been met.  38 U.S.C.A. 
§§ 5110, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.155, 3.400 (2000); The Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that all relevant 
evidence necessary for an equitable disposition of this 
appeal has been obtained by the RO, and no further action is 
necessary in order to comply with VA's statutory duty to 
assist the veteran with the development of facts pertinent to 
his claim.  See 38 U.S.C.A. § 5107(a) (West 1991); The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (relevant provisions of which are to be 
codified at 38 U.S.C.A. §§ 5103A and 5107(a)); see also 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, 
the effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after a final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400 (2000).  However, in cases of 
increases in disability compensation, the effective date will 
be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
the claim is received within one year from such date; 
otherwise, the effective date will be the date of receipt of 
the claim.  38 C.F.R. § 3.400(o)(2) (2000).

In reviewing the relevant procedural history of this case, 
the Board observes that the veteran's initial application for 
entitlement to TDIU was received by the RO on October 21, 
1997.  In the appealed June 1999 rating decision, the RO 
granted entitlement to TDIU and effectuated this grant as of 
July 8, 1997, the date of a VA orthopedic examination which 
revealed that the veteran was unable to work due to such 
disabilities as his service-connected low back and 
psychiatric disabilities.  The RO further noted that the June 
8, 1997 VA examination report constituted an inferred claim, 
as the examiner had noted that the veteran was unemployable, 
and that the October 21, 1997 application constituted a 
formal claim.  See 38 C.F.R. § 3.155 (2000).

As indicated in the June 1999 rating decision, the veteran's 
service-connected disabilities include the following: low 
back strain, evaluated as 40 percent disabling; a major 
depressive disorder with psychotic features, evaluated as 30 
percent disabling; right shoulder tendonitis and adhesive 
capsulitis and reflex sympathetic dystrophy, both evaluated 
as 20 percent disabling; and residuals of a fracture of the 
right ring finger, evaluated as zero percent disabling.  The 
Board has thus reviewed the claims file to determine whether 
any competent evidence dated within one year prior to the 
veteran's initial claim indicates that the veteran was then 
entitled to TDIU as a result of such disabilities.   

In this regard, the Board observes that the veteran's claims 
file includes VA examination reports from February and March 
of 1995 that suggest that the veteran would not be able to 
work due to such disabilities as back pain, shoulder pain, 
and depression.  However, these reports are dated more than 
one year prior to the veteran's initial claim of entitlement 
to TDIU, and the veteran did not apply for this benefit 
within one year of these examinations so that the examination 
reports might be construed as inferred claims.  As such, 
these examination reports do not provide a basis for an 
earlier effective date for the grant of entitlement to TDIU. 

Nevertheless, the claims file also includes a statement from 
a VA psychologist, dated on October 29, 1996.  In this 
statement, the psychologist noted the following about the 
veteran:

He is not now employable, subjectively 
because of his shoulder and back pain.  
However, he is even more disabled by his 
thought disorder and his depression which 
impair his ability to perceive reality 
with accuracy.

The Board has reviewed the relevant language in this 
statement and finds that such language suggests that the 
veteran was unemployable at the time of the statement and 
that such unemployability resulted solely from service-
connected disabilities.  Although the two VA examination 
reports from 1995 indicating unemployability due to service-
connected disabilities have not been found to provide a basis 
for an earlier effective date because they are dated more 
than one year prior to the veteran's claim, the Board 
nevertheless observes that the finding of unemployability in 
the October 29, 1996 statement is fully consistent with 
similar findings in the prior reports.  Significantly, the 
October 29, 1996 VA psychologist's statement, which indicates 
that the veteran was unable to work due to service-connected 
disabilities, is dated within one year prior to the veteran's 
initial claim of entitlement to TDIU (on July 8, 1997).  

As such, under 38 C.F.R. § 3.400(o)(2), the October 29, 1996 
VA psychologist's statement provides a basis for an earlier 
effective date for the grant of entitlement to TDIU.  
Therefore, an effective date of October 29, 1996, but not 
earlier, for the grant of entitlement to TDIU is warranted.


ORDER

Entitlement to an effective date of October 29, 1996 for the 
grant of a TDIU is granted, subject to the laws and 
regulations governing the payment of monetary benefits.


		
	JEFFREY D. PARKER
	Acting Veterans Law Judge
	Board of Veterans' Appeals

 

